On the Merits.
The election which is the subject of this litigation was illegal, because no definite voting place was designated,' no notice was given of the day, hour, and place when and where the returns would be received, the ballots counted, and the result declared, and the school board made use of a form of ballot of its own devising, rather than that prescribed by law. Act 256, of 1910, §§ 3, 10. The law was disregarded in other fespects, which, under the circumstances here presented, we deem it unnecessary to pass upon.
Judgment affirmed.